--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 10-K [adamis-10k_0627.htm]
 
Exhibit 10.43
 
 
 
LICENSE AGREEMENT






BETWEEN






ADAMIS PHARMACEUTICALS CORPORATION






AND






THE REGENTS OF THE UNIVERSITY OF CALIFORNIA






AND






DANA-FARBER CANCER INSTITUTE, INC.






FOR






UC CASE NO. SD2000-051
AND DFCI CASE NO. 595





RMM 022411; 2000-051/DFCI
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS


 
Recitals
 
  1      
Article 1:
Definitions
2
     
Article 2:
Grant
4
     
Article 3:
Considération
5
     
Article 4:
Reports, Records and Payments
9
     
Article 5:
Patent Matters
12
     
Article 6:
Governmental Matters
15
     
Article 7:
Termination or Expiration of Agreement
16
     
Article 8:
Limited Warranty and Indemnification
17
     
Article 9:
Use of Names and Trademarks
19
     
Article 10:
Miscellaneous Provisions
20
     
Exhibit A:
Dana Farber Terms & Conditions for Licenses
24




RMM 022411; 2000-051/DFCI
 
 

--------------------------------------------------------------------------------

 


LICENSE AGREEMENT


This agreement (“Agreement”) is made by and between ADAMIS PHARMACEUTICALS
CORPORATION, a Delaware corporation having an address at 2658 Del Mar Heights
Rd.#555,  Del Mar, CA 92014 (“LICENSEE”) The Regents of the University of
California, a California corporation having its statewide administrative offices
at 1111 Franklin Street, Oakland, California 94607-5200 (“UNIVERSITY”),
represented by its San Diego campus having an address at University of
California, San Diego, Technology Transfer Office, Mail Code 0910, 9500 Gilman
Drive, La Jolla, California 92093-0910 (“UCSD”) and Dana-Farber Cancer
Institute, Inc, a Massachusetts non-profit corporation having its offices at 450
Brookline Avenue, Boston, Massachusetts 02215 (“DFCI”).




This Agreement is effective on the date of the last signature (“Effective
Date”).




RECITALS


WHEREAS, the inventions disclosed in UCSD Disclosure Docket No. SD2000-051 and
titled “Telomerase Reverse Transcriptase as Antigen for Immunization in Cancer”
(“UCSD Invention”), were made in the course of research at UCSD by Dr. Maurizio
Zanetti (hereinafter, the “UCSD Inventor”) and are covered by Patent Rights as
defined below;


WHEREAS, the Inventor is an employee of UCSD, and he is obligated to assign all
of his right, title and interest in the Invention to UNIVERSITY;


WHEREAS, the inventions disclosed in the DFCI Disclosure Docket No. 595 and
titled “Cancer Immunotherapy and Diagnosis Using Universal Tumor Associated
Antigens, Including hTERT”, were made using federal funding and are covered by
Patent Rights as defined below” (“DFCI Invention”), were made in the course of
research at DFCI by Dr. Lee Nadler and his colleagues (hereinafter, the “DFCI
Inventors”) and are covered by Patent Rights as defined below;


WHEREAS, the research  leading to the DFCI Invention was sponsored in part by
the Government of the United States of America and as a consequence this license
is subject to overriding obligations to the Federal Government under 35 U.S.C.
§§ 200-212 and applicable regulations;


WHEREAS, the UCSD Invention and DFCI Invention described above and UCSD Inventor
and DFCI Inventors are hereinafter collectively “Inventions” and ‘Inventors”
respectively;


WHEREAS, UCSD and DFCI have entered into an inter-institutional agreement
(“IIA”) regarding the Inventions;


WHEREAS, UNIVERSITY and DFCI are hereinafter collectively “LICENSORS”;
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, LICENSORS are desirous that the Inventions be developed and utilized to
the fullest possible extent so that their benefits can be enjoyed by the general
public;


WHEREAS, LICENSEE is desirous of obtaining certain rights from LICENSORS for
commercial development, use, and sale of the Inventions, and the UNIVERSITY is
willing to grant such rights; and


WHEREAS, LICENSEE is aware that third party intellectual property may exist
relating to the Inventions and Licensed Products;


WHEREAS, LICENSEE understands that LICENSORS may publish or otherwise
disseminate information concerning the Invention) at any time and that LICENSEE
is paying consideration hereunder for its early access to the Invention, not
continued secrecy therein.


NOW, THEREFORE, the parties agree:




ARTICLE 1.  DEFINITIONS


The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.


1.1              “Affiliate” means any corporation or other business entity
which is bound in writing by LICENSEE to the terms set forth in this Agreement
and which, directly or indirectly, LICENSEE controls, or which controls
LICENSEE, or which is under common control with LICENSEE.  In the case of a
corporation, “control” means the ownership of, or the ability to direct the
voting of at least fifty percent (50%) of the outstanding stock or other voting
rights entitled to elect directors of the corporation; but in any country where
the local law does not permit foreign equity participation of at least fifty
percent (50%), then an “Affiliate” corporation includes any company in which
LICENSEE owns or controls or is owned or controlled by, directly or indirectly,
the maximum percentage of outstanding stock or voting rights permitted by local
law.  In the case of a business entity that is not a corporation, “control”
means the ownership of, or by agreement the ability to act as if the owner of, a
majority of the equity interests in the entity.


1.2              “Combination Product” means any product which is a Licensed
Product (as defined below) and contains other product(s) or product component(s)
that (i) are not an excipient, diluent, adjuvant, buffer and the like; (ii)
which by themselves would not infringe, or contribute to or induce the
infringement of any issued and outstanding claim in the Patent Rights if sold
separately by LICENSEE, its Sublicensee (as defined below) or an Affiliate; and
(iii) enhances the market price of the Licensed Product.  As used herein, an
“outstanding claim” is an issued claim that has not expired, been amended, held
invalid or unenforceable in a decision that is final and unappealable,
terminally disclaimed or which is otherwise not assertable.


1.3              “Field” means therapeutic and preventive cancer vaccines in
humans.
 
 
 

--------------------------------------------------------------------------------

 

1.4              “Licensed Method” means any method that is read on by any claim
in Patent Rights (as defined below), the practice of which would constitute, but
for the license granted to LICENSEE under this Agreement, an infringement, an
inducement to infringe or contributory infringement of any issued and
outstanding claim within Patent Rights.


1.5              “Licensed Product” means any service, composition or product
with claims in Patent Rights, or that is produced by practice of the Licensed
Method, or the manufacture, use, sale, offer for sale, or importation of which
would constitute, but for the license granted to LICENSEE under this Agreement,
an infringement, an inducement to infringe or contributory infringement, of any
issued and outstanding claim within the Patent Rights.


1.6              “Net Sales” means the total of the gross invoice prices of
Licensed Products sold or leased by LICENSEE, Sublicensee, Affiliate, or any
combination thereof, less the sum of the following actual and customary
deductions where applicable and separately listed:  cash, trade, or quantity
discounts or rebates (as allowed under applicable law); sales, use, tariff,
import/export duties or other excise taxes imposed on particular sales (except
for value-added and income taxes imposed on the sales of Licensed Product in
foreign countries); transportation charges; or credits to customers because of
rejections or returns.  For purposes of calculating Net Sales, transfers to a
Sublicensee or an Affiliate of Licensed Product under this Agreement for (i) end
use (but not resale) by the Sublicensee or Affiliate shall be treated as sales
by LICENSEE at list price of LICENSEE, or (ii) resale by a Sublicensee or an
Affiliate shall be treated as sales at the list price of the Sublicensee or
Affiliate.


1.7              “Patent Costs” means all out-of-pocket expenses for the
preparation, filing, prosecution, and maintenance of all United States patents
and patent applications included in Patent Rights including out-of-pocket
expenses for patentability opinions, inventorship determinations, and
prosecution of, re-examination, re-issue, interference, and other activities
related to patents or applications in Patent Rights.


1.8              “Patent Rights” means LICENSORS’ rights in any of the
following:  the US patent (serial number 7,388,071 titled “Compositions and
Methods for Inducing and Enhancing a Telomerase Reverse Transcriptase Reactive
Cytotoxic T-Lymphocyte Response”) disclosing and claiming the UCSD Invention,
filed by Inventors and assigned to UNIVERSITY;  and the US patent number
7,851,591 titled Cancer Immunotherapy and Diagnosis Using Universal Tumor
Associated Antigens, Including hTERT”, disclosing and claiming the DFCI
Invention, assigned to the Dana Farber Cancer Institute and which is being
licensed under this Agreement pursuant to the terms of the Inter-Institutional
Agreement with DFCI (“DFCI Agreement”) (UC Control #2010-18-0241, effective
11/30/2009) and any claims resulting from a post allowance proceeding including
reissues, reexaminations and extensions thereof.


1.9              “Sponsor Rights” means all the applicable provisions of any
license to the United States Government executed by UNIVERSITY or DFCI and the
overriding obligations to the Federal Government under 35 U.S.C. §§ 200-212 and
applicable governmental implementing regulations.


 
 

--------------------------------------------------------------------------------

 
 
1.10           “Sublicense” means an agreement into which LICENSEE enters with a
third party that is not an Affiliate for the purpose of (i) granting certain
rights; (ii) granting an option to certain rights; or (iii) forbearing from the
exercise of any rights, granted to LICENSEE under this Agreement. “Sublicensee”
means a third party with whom LICENSEE enters into a Sublicense.


1.12           “Term” means the period of time beginning on the Effective Date
and ending on the expiration date of the longest-lived Patent Rights;


1.13           “Territory” means the United States of America, including its
territories, possessions and Puerto Rico.




ARTICLE 2.  GRANTS


2.1   License.  Subject to the limitations set forth in this Agreement and
Sponsor’s Rights, LICENSORS hereby grant to LICENSEE, and LICENSEE hereby
accepts, a license under Patent Rights to make and have made, to use and have
used, to sell and have sold, to offer for sale, and to import and have imported
Licensed Products and to practice Licensed Methods, in the Field within the
Territory and during the Term.


The license granted herein is exclusive for Patent Rights.
 
 
2.2    Sublicense.


(a)  The license granted in Paragraph 2.1 includes the right of LICENSEE to
grant   Sublicenses to third parties during the Term but only for as long the
license is exclusive.


(b)  With respect to Sublicenses granted pursuant to Paragraph 2.2(a), LICENSEE
shall:


(i)  not receive, or agree to receive, anything of value in lieu of cash as
consideration from a third party under a Sublicense granted pursuant to
Paragraph 2.2(a) without the express written consent of UNIVERSITY;


(ii)  to the extent applicable, include all of the rights of and obligations due
to LICENSORS (and, if applicable, the Sponsor’s Rights) and contained in this
Agreement;


(iii)  promptly provide UNIVERSITY with a copy of each Sublicense issued; and


(iv)  collect and guarantee payment of all payments due, directly or indirectly,
to UNIVERSITY from Sublicensees and summarize and deliver all reports due,
directly or indirectly, to UNIVERSITY from Sublicensees.


 
 

--------------------------------------------------------------------------------

 
 
(c)  Upon termination of this Agreement for any reason, UNIVERSITY, at its sole
discretion, shall determine whether LICENSEE may assign to UNIVERSITY any and
all Sublicenses.   Unassigned sublicenses are no longer in effect with respect
to Patent Rights as of the termination of this Agreement.


2.3    Reservation of Rights.  LICENSORS reserve the right to:


(a)  use the Invention and Patent Rights for educational and research purposes
including without limitation clinical research;


(b)  publish or otherwise disseminate any information about the Invention at any
time; and


(c)  allow other nonprofit institutions to use and publish or otherwise
disseminate any information about Invention and Patent Rights for educational
and research purposes including without limitation clinical research




ARTICLE 3.  CONSIDERATION


3.1   Fees and Royalties.  All payments required to be paid by LICENSEE under
this Agreement to LICENSORS except reimbursable patent costs shall be remitted
to UNIVERSITY on behalf of LICENSORS who shall be responsible for allocating
such payments between UNIVERSITY and DFCI.  The parties hereto understand that
the fees and royalties payable by LICENSEE to UNIVERSITY under this Agreement
are partial consideration for the license granted herein to LICENSEE under
Patent Rights. LICENSEE shall pay UNIVERSITY:


(a)  a license issue fee of Ten Thousand Dollars (US$10,000.00), within thirty
(30) days after the Effective Date;


 (b)  license maintenance fees of Ten Thousand Dollars (US$10,000.00) per year
and payable on the first through third anniversary of the Effective Date and
Twenty Thousand Dollars (US$ 20,000.00) annually thereafter on each anniversary;
provided however, that LICENSEE’s obligation to pay this fee shall end on the
date when LICENSEE, an Affiliate or Sublicensee is commercially selling a
Licensed Product;


(c)  milestone payments in the amounts payable according to the following
schedule or events:


Amount and Event


 
 

--------------------------------------------------------------------------------

 
 
(i)  
Twenty-five Thousand Dollars [US$ 25,000.00] upon dosing of 50% of the patients
expected to be enrolled for a Phase I clinical trial for the first indication
(if such a trial is needed) of a Licensed Product;
 

(ii)  
Twenty-five Thousand Dollars (US$ 25,000.00) upon the filing of an IND for the
second indication of a Licensed Product
 

(iii)  
One Hundred Thousand Dollars (US$ 100,000.00) upon dosing of the first patient
and One Hundred Fifty Thousand Dollars (US$ 150,000.00) upon dosing of the 40th
patient* in a Phase II clinical trial for the first indication of a Licensed
Product  *based on an expected trial enrollment of 60-100 patients; if less than
60 or more than 100 patients are enrolled, then the second payment is due upon
dosing of the patient that is equivalent to enrollment reaching 50% of the total
enrollment for the trial.
 

(iv)  
Two Hundred Fifty Thousand Dollars (US$ 250,000.00) upon dosing of the first
patient for a Phase 2 clinical trial for the second indication of a Licensed
Product;
 

(v)  
Six Hundred Thousand Dollars (US$ 600,000.00) upon dosing of the first patient
for a Phase 3 clinical trial for the first indication of a Licensed Product;
 

(vi)  
Six Hundred Thousand Dollars (US$ 600,000.00) upon dosing of the first patient
for a Phase 3 clinical trial for the second indication of a Licensed Product;
 

(vii)  
One Million Dollars (US$ 1,000,000) upon receipt of US regulatory approval for
each indication of a Licensed Product.



(d)  an earned royalty of two percent (2%) on Net Sales of Licensed Products by
LICENSEE and/or its Affiliate(s); provided, however, that the earned royalty due
on Net Sales of a Combination Product by LICENSEE and/or its Affiliate(s) shall
be calculated as below:


Earned Royalties due LICENSORS = [A/B] x Royalty Rate on Net Sales of the
Licensed Products x Net Sales of Combination Product, where:


A is the separately listed sale price of the Licensed Product or Licensed
Product components; and


B is the separately listed sale price of the Combination Products. For any
products in B for which LICENSEE has reduced its earned royalties payable to
UNIVERSITY under 3.1(e), this provision shall not apply.


(e)           In the event LICENSEE is required to pay royalties to one or more
third parties for patent rights necessary to make, use or sell Licensed
Products, LICENSEE may deduct $0.50 from the earned royalties payable to
UNIVERSITY on behalf of LICENSORS for every $1.00 LICENSEE actually pays to said
third parties; provided, however, in no event shall the amount payable to
UNIVERSITY be less than 50% of the amount otherwise due.
 
 
 

--------------------------------------------------------------------------------

 
 
(f) (i) fifty percent (50%) of all Sublicense fees received by LICENSEE from its
Sublicensees executed prior to the initiation of pre-clinical studies that are
not earned royalties;


     (ii)  forty percent (40%) of all Sublicense fees received by LICENSEE from
its Sublicensees executed  after the initiation of pre-clinical studies but
before filing an IND that are not earned royalties;


   (iii) thirty percent (30%) of all Sublicense fees received by LICENSEE from
its Sublicensees executed after the filing of an IND but before the start of a
Phase II trial that are not earned royalties;


     (iv)  twenty-five percent (25%) of all Sublicense fees received by LICENSEE
from its Sublicensees executed after the initiation of a Phase II trial but
before the initiation of a Phase III trial that are not earned royalties;


     (v)  twenty percent (20%) of all Sublicense fees received by LICENSEE from
its Sublicensees executed after the initiation of a Phase III trial but before
receiving regulatory approval that are not earned royalties;


     (vi)  ten percent (10%) of all Sublicense fees received by LICENSEE from
its Sublicensees executed after receiving regulatory approval that are not
earned royalties.


(g) on each and every Sublicense royalty payment received by LICENSEE from its
Sublicensees on sales of Licensed Product by Sublicensee, the higher of the
royalties based on the royalty rate in Paragraph  3.1(d) as applied to Net Sales
of Sublicensee; or


     (i) fifty percent (50%) of the royalties received by LICENSEE from its
Sublicensees if sublicensed before the start of a Phase II trial;


     (ii)  forty percent (40%) of the royalties received by LICENSEE from its
Sublicensees if sublicensed after the initiation of a Phase II trial but before
the initiation of a Phase III trial;


   (iii) thirty percent (30%) of the royalties received by LICENSEE from its
Sublicensees if sublicensed after the initiation of a Phase III trial but before
receiving regulatory approval;


   (iv)  twenty-five percent (25%) of the royalties received by LICENSEE from
its Sublicensees if sublicensed after receiving regulatory approval.


(h) beginning the calendar year of commercial sales of the first Licensed
Product by LICENSEE, its Sublicensee, or an Affiliate and if the total earned
royalties paid by LICENSEE under Paragraphs 3.1(d) and (g) to UNIVERSITY in:


 
 

--------------------------------------------------------------------------------

 
 
   (i) the first and second full year of sales cumulatively amount to less than
One Hundred Thousand Dollars (US$100,000.00) (“minimum annual royalty base”);
and


   (ii) each year thereafter starting with the third full year of sales the
total sales cumulatively amount to less than Two Hundred Thousand Dollars
(US$200,000.00) (“adjusted minimum annual royalty base”),


 LICENSEE shall pay to UNIVERSITY a minimum annual royalty on or before February
28 following the last quarter of such year the difference between the minimum
annual royalty base or the adjusted minimum annual royalty base, as applicable,
and the total earned royalty paid by LICENSEE for such year under Paragraphs
3.1(d) and (g); provided, however, that for the year of commercial sales of the
first Licensed Product, the amount of minimum annual royalty payable shall be
pro-rated for the number of months remaining in that calendar year.


All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(g)
above shall be paid by LICENSEE pursuant to Paragraph 4.3 and shall be delivered
by LICENSEE to UNIVERSITY as noted in Paragraph 10.1.


3.2  
   Patent Costs.  LICENSEE shall reimburse LICENSORS all past Patent Costs
(prior to the Effective Date) according to the schedule below and future (on or
after the Effective Date) Patent Costs within thirty (30) days following the
date an itemized invoice is sent from each LICENSOR to LICENSEE. In a
LICENSOR’s  discretion, for Patent Costs anticipated by it to exceed $20,000.00
(“Anticipated Costs”), the LICENSOR will inform LICENSEE no less than sixty (60)
days prior to the date when such Anticipated Costs are incurred. The LICENSOR
may, at its discretion and in accordance with Section 5.1(c), require full
advance payment of Anticipated Costs at least 15 business days before required
filing dates (“Advance Payment Deadline”).  In the event a LICENSOR has provided
LICENSEE with a 60 days notice of Anticipated Costs, and LICENSEE does not pay
the Anticipated Costs on or before the Advance Payment Deadline, each LICENSOR
will each act at its sole discretion with regard to filing, prosecution and
maintenance of those Patent Rights associated with the 60 days notice. In the
event that the Cost Estimate paid by LICENSEE is greater than the actual cost,
the excess amount is creditable against future Patent Costs.   In the event that
the actual costs exceed the Anticipated Costs paid in advance by LICENSEE,
LICENSEE shall pay such excess costs within thirty (30) days following the date
an itemized invoice is sent as set forth in Paragraph 4.3.



Past Patent Costs of UNIVERSITY are approximately Forty Thousand Dollars (US$
40,000).
LICENSEE agrees to pay UNIVERSITY ~ $3500/month to reimburse said costs.


Past Patent Costs of DFCI are approximately Sixty-eight Thousand Dollars
(US$68,000).
LICENSEE agrees to pay DFCI ~$6500/month to reimburse said costs.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.3  
   Due Diligence.



           (a)  LICENSEE shall, either directly or through its Affiliate(s) or
Sublicensee(s):


(i)  diligently proceed with the development, manufacture and sale of Licensed
Products;


(ii)  annually spend not less than Two Hundred Thousand dollars (US$200,000.00)
for the development of Licensed Products during the first five (5) years of this
Agreement. LICENSEE may, at its sole option, fund the research of any one of the
Inventors and credit the amount of such funding actually paid to UCSD against
its obligation under this paragraph;


(iii)  submit an IND and initiate a Phase II (or Phase I, if required) study for
a first indication covering Licensed Products to the United States FDA within
one (1) year from the Effective Date of this Agreement;


(iv)  initiate a Phase III study for a first indication covering Licensed
Products to the United States FDA within four (4) years from the Effective Date
of this Agreement;


(v)  file a NDA or equivalent regulatory submission for a first indication
covering Licensed Products to the United States FDA within seven (7) years from
the Effective Date of this Agreement;


(vi)  initiate a Phase II study for a second indication covering Licensed
Products to the United States FDA within eight (8) years from the Effective Date
of this Agreement;


(vii)  initiate a Phase III study for a second indication covering Licensed
Products to the United States FDA within ten (10) years from the Effective Date
of this Agreement;
 
 
(viii)  file a NDA or equivalent regulatory submission for a second indication
covering Licensed Products to the United States FDA within thirteen (13) years
from the Effective Date of this Agreement;


(ix)  The milestones described in 3.3 (iii) – (viii) will be extended by one
year if LICENSEE must conduct a Phase I trial


(x)  market Licensed Products in the United States within six (6) months of
receiving regulatory approval to market such Licensed Products;


(xi) fill the market demand for Licensed Products following commencement of
marketing at any time during the term of this Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
(xii)  obtain all necessary governmental approvals for the manufacture, use and
sale of Licensed Products.


(b)  If LICENSEE fails to perform any of its obligations specified in Paragraphs
3.3(a)(i)-(xii), then LICENSORS shall have the right and option to either
terminate this Agreement or change LICENSEE’s exclusive license to a
nonexclusive license.  This right, if exercised by LICENSORS, supersedes the
rights granted in Article 2.  If LICENSEE fails to meet the obligations
regarding the development of a second indication for a Licensed Product as
specified in Paragraphs 3.3(a)(i)-(xii), but is meeting its obligations for the
first indication, and LICENSEE and LICENSORS cannot agree on renegotiated terms
for the second indication, then LICENSORS shall have the right to amend this
Agreement so the Field is limited to the first indication.




ARTICLE 4.  REPORTS, RECORDS AND PAYMENTS


4.1    Reports.


(a)  Progress Reports.


                      Beginning six months after Effective Date and ending on
the date of first commercial sale of a Licensed Product, LICENSEE shall report
to UNIVERSITY progress covering LICENSEE’s (and Affiliate’s and Sublicensee’s)
activities for the preceding six months to develop and test all Licensed
Products and obtain governmental approvals necessary for marketing the
same.  Such semi-annual reports shall be due within sixty days of the reporting
period and include a summary of work completed, summary of work in progress,
current schedule of anticipated events or milestones, market plans for
introduction of Licensed Products, and summary of resources (dollar value) spent
in the reporting period.


(b)  Royalty Reports.
After the first commercial sale of a Licensed Product anywhere in the Territory,
LICENSEE shall submit to UNIVERSITY quarterly royalty reports on or before each
February 28, May 31, August 31 and November 30 of each year.  Each royalty
report shall cover LICENSEE’s (and each Affiliate’s and Sublicensee’s) most
recently completed calendar quarter and shall show:


                                 (i)  the date of first commercial sale of a
Licensed Product in each country;
 
 
(ii) the gross sales, deductions as provided in Paragraph 1.6 (Net Sales), and
Net Sales during the most recently completed calendar quarter and the royalties,
in US dollars, payable with respect thereto;


(iii)  
 the number of each type of Licensed Product sold;



 
 

--------------------------------------------------------------------------------

 
 
(iii) Sublicense fees and royalties received during the most recently completed
calendar quarter in US dollars, payable with respect thereto;


                       (v) the method used to calculate the royalties; and


(vi) the exchange rates used.


If no sales of Licensed Products have been made and no Sublicense revenue has
been received by LICENSEE during any reporting period, LICENSEE shall so report.


4.2    Records & Audits.


(a)  LICENSEE shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of all Licensed Products manufactured, used,
and sold, and Sublicense fees received under this Agreement.  Such records shall
be retained by LICENSEE for at least five (5) years following a given reporting
period.


(b)  All records shall be available during normal business hours for inspection
at the expense of LICENSORS by UNIVERSITY’s Internal Audit Department or by a
Certified Public Accountant selected by UNIVERSITY and in compliance with the
other terms of this Agreement for the sole purpose of verifying reports and
payments or other compliance issues.  Such inspector shall not disclose to
UNIVERSITY any information other than information relating to the accuracy of
reports and payments made under this Agreement or other compliance issues.  In
the event that any such inspection shows an under reporting and underpayment in
excess of five percent (5%) for any twelve-month (12-month) period, then
LICENSEE shall pay the cost of the audit as well as any additional sum that
would have been payable to UNIVERSITY had the LICENSEE reported correctly, plus
an interest charge at a rate of ten percent (10%) per year.  Such interest shall
be calculated from the date the correct payment was due to UNIVERSITY up to the
date when such payment is actually made by LICENSEE.  For underpayment not in
excess of five percent (5%) for any twelve-month (12-month) period, LICENSEE
shall pay the difference within thirty (30) days without interest charge or
inspection cost.  If the audit reveals an aggregate overpayment by LICENSEE, the
overpayment will be credited by LICENSEE against future royalty payment or other
monetary obligations.


4.3   Payments.


(a)  All fees, reimbursements and royalties due LICENSORS payable to UNIVERSITY
under this Agreement  shall be paid in United States dollars and all checks
shall be made payable to “The Regents of the University of California”,
referencing UNIVERSITY’s taxpayer identification number, 95-6006144, and sent to
UNIVERSITY according to Paragraph 10.1 (Correspondence).  When Licensed Products
are sold in currencies other than United States dollars, LICENSEE shall first
determine the earned royalty in the currency of the country in which Licensed
Products were sold and then convert the amount into equivalent United States
funds, using the exchange rate quoted in the Wall Street Journal on the last
business day of the applicable reporting period.


 
 

--------------------------------------------------------------------------------

 
  
          (b) Royalty Payments.


(i)  Royalties shall accrue when Licensed Products are invoiced, or if not
invoiced, when delivered to a third party or Affiliate.


(ii)  LICENSEE shall pay earned royalties quarterly on or before February 28,
May 31, August 31 and November 30 of each calendar year.  Each such payment
shall be for earned royalties accrued within LICENSEE’s most recently completed
calendar quarter.


(iii)  Royalties earned on sales occurring or under Sublicense granted pursuant
to this Agreement in any country outside the United States shall not be reduced
by LICENSEE for any taxes, fees, or other charges imposed by the government of
such country on the payment of royalty income, except that all payments made by
LICENSEE in fulfillment of LICENSORS’ tax liability in any particular country
may be credited against earned royalties or fees due LICENSORS for that
country.  LICENSEE shall pay all bank charges resulting from the transfer of
such royalty payments.


(iv)  If at any time legal restrictions prevent the prompt remittance of part or
all royalties by LICENSEE with respect to any country where a Licensed Product
is sold or a Sublicense is granted pursuant to this Agreement, LICENSEE shall
convert the amount owed to LICENSORS into US currency and shall pay UNIVERSITY
directly from its US sources of fund for as long as the legal restrictions
apply.


(v)  LICENSEE shall not collect royalties from, or cause to be paid on Licensed
Products sold to the account of the US Government or any agency thereof as
provided for in the license to the US Government.  [Note: only applicable to
inventions made with Federal funding]


(vi)  In the event that any patent or patent claim within Patent Rights is held
invalid in a final decision by a patent office from which no appeal or
additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision.  LICENSEE shall not, however, be relieved from paying any
royalties that accrued before the date of such final decision, that are based on
another patent or claim not involved in such final decision.
 
 
 

--------------------------------------------------------------------------------

 
 
(vii) Royalty payments under Article 3, recoveries and settlements under Article
5, and royalty reports under 4.1(b) shall be rendered for any and all Licensed
Products even if due after expiration of the Agreement. If no applicable Patent
Rights existed in the Territory at the time of any making, use, sale, offer for
sale, or import, then no royalty payments or royalty reports shall be due.


(c)  
Late Payments.  In the event royalty, reimbursement and/or fee payments are not
received by UNIVERSITY when due, LICENSEE shall pay to UNIVERSITY on behalf of
LICENSORS interest charges at a rate of ten percent (10%) per year.  Such
interest shall be calculated from the date payment was due until actually
received by UNIVERSITY.



(d)  
Payment for past Patent Costs will be billed directly to LICENSEE by each
LICENSOR as described in Paragraph 3.2



 
ARTICLE 5.  PATENT MATTERS


5.1   Patent Prosecution and Maintenance.


(a)  Provided that LICENSEE has reimbursed LICENSORS for Patent Costs pursuant
to Paragraph 3.2, LICENSORS shall diligently prosecute and maintain the United
States  patents, and applications in Patent Rights using counsel of its choice.
For purposes of clarity, if LICENSEE is not current in reimbursing LICENSORS for
such patent prosecution costs, LICENSORS shall have no obligation to incur any
new Patent Costs under this Agreement or to further prosecute Patent Rights or
file any new patents under Patent Rights. LICENSORS shall provide LICENSEE with
copies of all relevant documentation relating to such prosecution and LICENSEE
shall keep this documentation confidential.  The counsel shall take instructions
only from LICENSORS, and all patents and patent applications in Patent Rights
shall be assigned solely to LICENSORS. LICENSORS shall in any event control all
patent filings and all patent prosecution decisions and related filings (e.g.
responses to office actions) shall be at LICENSORS’ final discretion
(prosecution includes, but is not limited to, interferences, oppositions and any
other inter partes matters originating in a patent office).
 
 (b) LICENSORS shall consider amending any patent application in Patent Rights
to include claims reasonably requested by LICENSEE to protect the products
contemplated to be sold by LICENSEE under this Agreement.


(c) LICENSEE may elect to terminate its reimbursement obligations with respect
to any patent application or patent in Patent Rights upon three (3) months’
written notice to UNIVERSITY.  LICENSORS shall use reasonable efforts to curtail
further Patent Costs for such application or patent when such notice of
termination is received from LICENSEE.  LICENSORS, each in its sole discretion
and at its sole expense, may continue prosecution and maintenance of said
application or patent, and LICENSEE shall have no further license with respect
thereto.  Non-payment of any portion of Patent Costs or Anticipated Costs with
respect to any application or patent may be deemed by UNIVERSITY as an election
by LICENSEE to terminate its reimbursement obligations with respect to such
application or patent.   LICENSORS are not obligated to file, prosecute, or
maintain Patent Rights where LICENSEE is not paying patent costs at any time or
to file, prosecute, or maintain Patent Rights to which LICENSEE has terminated
its license hereunder.


 
 

--------------------------------------------------------------------------------

 
 
(d) LICENSEE shall apply for an extension of the term of any patent in Patent
Rights if appropriate under the Drug Price Competition and Patent Term
Restoration Act of 1984 and/or European, Japanese and other foreign counterparts
of this law.  LICENSEE shall prepare all documents for such application, and
LICENSORS shall execute such documents and to take any other additional action
as LICENSEE reasonably requests in connection therewith.


5.2    Patent Infringement.


(a) In the event that UNIVERSITY (to the extent of the actual knowledge of the
licensing professional responsible for the administration of this Agreement) or
LICENSEE learns of infringement of potential commercial significance of any
patent licensed under this Agreement, the knowledgeable party will provide the
other (i) with written notice of such infringement and (ii) with any evidence of
such infringement available to it (the “Infringement Notice”). During the period
in which, and in the jurisdiction where, LICENSEE has exclusive rights under
this Agreement, neither the applicable LICENSOR nor LICENSEE will notify a third
party (including the infringer) of infringement or put such third party on
notice of the existence of any Patent Rights without first obtaining consent of
the other.  If such consent is not obtained from LICENSORS and either LICENSOR
is sued in declaratory judgment, UNIVERSITY shall have the right to terminate
this Agreement immediately without the obligation to provide 60 days’ notice as
set forth in Paragraph 7.1 if LICENSEE notifies a third party of infringement or
puts such third party on notice of the existence of any Patent Rights with
respect to such infringement without first obtaining the written consent of the
applicable LICENSOR.  The applicable LICENSOR and LICENSEE will use their
diligent efforts to cooperate with each other to terminate such infringement
without litigation.


(b) If infringing activity of potential commercial significance by the infringer
has not been abated within ninety (90) days following the date the Infringement
Notice takes effect, LICENSEE may institute suit for patent infringement against
the infringer.  UNIVERSITY and/or DFCI, whichever is licensor of the applicable
Patent Rights, may voluntarily join such suit at its own expense, but may not
thereafter commence suit against the infringer for the acts of infringement that
are the subject of LICENSEE’s suit or any judgment rendered in that
suit.  LICENSEE may not join UNIVERSITYand/or DFCI in a suit initiated by
LICENSEE without UNIVERSITY’S and/or DFCI’s prior written consent.  If, in a
suit initiated by LICENSEE, UNIVERSITYand/or DFCI is involuntarily joined other
than by LICENSEE, LICENSEE will pay any costs incurred by UNIVERSITY and/or DFCI
arising out of such suit, including but not limited to, any legal fees of
counsel that UNIVERSITY and/or DFCI  selects and retains to represent it in the
suit.


 
 

--------------------------------------------------------------------------------

 
 
(c) If, within a hundred and twenty (120) days following the date the
Infringement Notice takes effect, infringing activity of potential commercial
significance by the infringer has not been abated and if LICENSEE has not
brought suit against the infringer, the applicable LICENSOR may institute suit
for patent infringement against the infringer.  If the applicable LICENSOR
institutes such suit, LICENSEE may not join such suit without that LICENSOR’s
consent and may not thereafter commence suit against the infringer for the acts
of infringement that are the subject of the LICENSOR’s suit or any judgment
rendered in that suit.


(d) Any recovery or settlement received in connection with any suit will first
be shared by the applicable LICENSOR and LICENSEE equally to cover the
litigation costs each incurred, and next shall be paid to LICENSOR or LICENSEE
to cover any litigation costs it incurred in excess of the litigation costs of
the other.  In any suit initiated by LICENSEE, any recovery in excess of
litigation costs will be shared between LICENSEE and the applicable LICENSOR as
follows:  (i) for any recovery other than amounts paid for willful
infringement:  (A) LICENSOR will receive fifteen percent (15%) of the recovery
if the LICENSOR was not a party in the litigation and did not incur any
litigation costs; (B) LICENSOR will receive twenty-five percent (25%) of the
recovery if the LICENSOR was a party in the litigation, but did not incur any
litigation costs, including the provisions of Paragraph 5.2(b) above, or (C) the
LICENSOR will receive fifty percent (50%) of the recovery if LICENSOR incurred
any litigation costs in connection with the litigation;  and (ii) for any
recovery for willful infringement, the LICENSOR will receive fifty percent (50%)
of the recovery.  In any suit initiated by a LICENSOR, any recovery in excess of
litigation costs will belong to the LICENSOR.  LICENSORS and LICENSEE agree to
be bound by all determinations of patent infringement, validity, and
enforceability (but no other issue) resolved by any adjudicated judgment in a
suit brought in compliance with this Section 5.2.


(e) Any agreement made by LICENSEE for purposes of settling litigation or other
dispute shall comply with the requirements of Section 2.2 (Sublicenses) of this
Agreement.


(f) Each party will cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party who initiated the suit
(unless such suit is being jointly prosecuted by the parties).
 
(g) Any litigation proceedings will be controlled by the party bringing the
suit, except that a LICENSOR may be represented by counsel of their choice in
any suit brought by LICENSEE.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3   Patent Marking.  LICENSEE shall mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws. LICENSEE shall be responsible for all
monetary and legal liabilities arising from or caused by (i) failure to abide by
applicable patent marking laws and (ii) any type of incorrect or improper patent
marking.
 




ARTICLE 6.  GOVERNMENTAL MATTERS


6.1    Governmental Approval or Registration.  If this Agreement or any
associated transaction is required by the law of any nation to be either
approved or registered with any governmental agency, LICENSEE shall assume all
legal obligations to do so.  LICENSEE shall notify UNIVERSITY if it becomes
aware that this Agreement is subject to a United States or foreign government
reporting or approval requirement.  LICENSEE shall make all necessary filings
and pay all costs including fees, penalties, and all other out-of-pocket costs
associated with such reporting or approval process.


6.2    Export Control Laws.  LICENSEE shall observe all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.


6.3    Preference for United States Industry. If LICENSEE sells a Licensed
Product or Combination Product in the US, LICENSEE shall manufacture said
product substantially in the US.




ARTICLE 7.  TERMINATION OR EXPIRATION OF THE AGREEMENT


7.1    Termination by UNIVERSITY.


(a)  If LICENSEE fails to perform or violates any term of this Agreement, then
UNIVERSITY may give written notice of default (“Notice of Default”) to
LICENSEE.  If LICENSEE fails to cure the default within sixty (60) days of the
Notice of Default, UNIVERSITY may terminate this Agreement and the license
granted herein by a second written notice (“Notice of Termination”) to
LICENSEE.  If a Notice of Termination is sent to LICENSEE, this Agreement shall
automatically terminate on the effective date of that notice.  Termination shall
not relieve LICENSEE of its obligation to pay any fees owed at the time of
termination and shall not impair any accrued right of LICENSORS. During the term
of any such Notice of Default or period to cure, to the extent the default at
issue is a failure to pay past or ongoing patent costs as provided for under
this Agreement, LICENSORS shall have no obligation to incur any new patent costs
under this Agreement and shall have no obligation to further prosecute Patent
Rights or file any new patents under Patent Rights.
 
 
(b)  This Agreement will terminate immediately, without the obligation to
provide 60 days notice as set forth in Paragraph 7.1(a), if LICENSEE files a
claim including in any way the assertion that any portion of LICENSORS’ Patent
Rights is invalid or unenforceable where the filing is by the LICENSEE, a third
party on behalf of the LICENSEE, or a third party at the written urging of the
LICENSEE.


7.2     Termination by LICENSEE.


(a)  LICENSEE shall have the right at any time and for any reason to terminate
this Agreement upon a ninety (90)-day written notice to UNIVERSITY during which
90-day period LICENSEE shall be entitled to wind down its activities in
furtherance of the license without incurring any obligation (except for
royalties due on sales made during the wind-down period)  to UNIVERSITY arising
from such wind-down.; provided, however, that LICENSEE shall remain obligated to
reimburse LICENSORS for any expense incurred by them until such termination
becomes effective.  Said notice shall state LICENSEE’s reason for terminating
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Any termination under Paragraph 7.2(a) shall not relieve LICENSEE of any
obligation or liability accrued under this Agreement prior to termination or
rescind any payment made to LICENSORS or action by LICENSEE prior to the time
termination becomes effective.  Termination shall not affect in any manner any
rights of LICENSORS arising under this Agreement prior to termination.


7.3    Survival on Termination or Expiration.  The following Paragraphs and
Articles shall survive the termination or expiration of this Agreement:


    (a)   Paragraph 3.2  (Payment of Past Patent Costs)


    (b)   Article 4 (REPORTS, RECORDS AND PAYMENTS);
 
    (c)    Paragraph 7.4 (Disposition of Licensed Products on Hand);


    (d)    Article 8 (LIMITED WARRANTY AND INDEMNIFICATION);

    (e)    Article 9 (USE OF NAMES AND TRADEMARKS);


    (f)    Paragraph 10.3 hereof (Secrecy);


    (g)    Paragraph 10.6 (Failure to Perform); and


    (h)    Paragraph 10.6 (Governing Laws).


7.4    Disposition of Licensed Products on Hand.  Upon termination of this
Agreement, LICENSEE may dispose of all previously made or partially made
Licensed Product within a period of one hundred and twenty (120) days of the
effective date of such termination provided that the sale of such Licensed
Product by LICENSEE, its Sublicensees, or Affiliates shall be subject to the
terms of this Agreement, including but not limited to the rendering of reports
and payment of royalties required under this Agreement.


 
 

--------------------------------------------------------------------------------

 


ARTICLE 8.  LIMITED WARRANTY AND INDEMNIFICATION


8.1    Limited Warranty.


(a) LICENSORS each warrant that it has the lawful right to grant this license.


(b) The license granted herein is provided “AS IS” and without WARRANTY OF
MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE or any other
warranty, express or implied.  LICENSORS make no representation or warranty that
the Licensed Product, Licensed Method or the use of Patent Rights will not
infringe any other patent or other proprietary rights.


(c) Except for LICENSEE’s duties for claims of third parties under Paragraph
8.2., in no event shall LICENSORS be liable for any incidental, special or
consequential damages resulting from exercise of the license granted herein or
the use of the Invention, Licensed Product, and/or Licensed Method.


(d) Nothing in this Agreement shall be construed as:


(i) a warranty or representation by LICENSORS, individually or collectively, as
to the validity or scope of any Patent Rights;


(ii) a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;


(iii) an obligation to bring or prosecute actions or suits against third parties
for patent infringement except as provided in Paragraph 5.2 hereof;


(iv) conferring by implication, estoppels or otherwise any license or rights
under any patents of LICENSORS other than Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Patent Rights; or


(v) an obligation to furnish any know-how not provided in Patent Rights.


 
 

--------------------------------------------------------------------------------

 


8.2     Indemnification.


(a) LICENSEE shall indemnify, hold harmless and defend UNIVERSITY, its officers,
employees, and agents; the sponsors of the research that led to the Invention;
and the Inventors of the patents and patent applications in Patent Rights and
their employers against any and all claims, suits, losses, damage, costs, fees,
and expenses resulting from or arising out of exercise of this license or any
Sublicense.  This indemnification shall include, but not be limited to, any
product liability.
 
(b) LICENSEE, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain, keep in force and
maintain insurance or an equivalent program of self insurance as follows:
 
(i)        Each Occurrence:                                                   5M
    Products/Completed Operations Aggregate:           10M
    Personal and Advertising:                                           5M
    General Aggregate (commercial form only):              10M


 If the above insurance is written on a claims-made form, it shall continue for
three (3) years following termination or expiration of this Agreement. The
insurance shall have a retroactive date of placement prior to or coinciding with
the Effective Date


(ii) Worker’s Compensation as legally required in the jurisdiction in which the
LICENSEE is doing business; and


(iii) the coverage and limits referred to above shall not in any way limit the
liability of LICENSEE.


(c) LICENSEE shall furnish UNIVERSITY with certificates of insurance showing
compliance with all requirements.  Such certificates shall: (i) provide for
thirty (30) day advance written notice to UNIVERSITY of any modification; (ii)
indicate that UNIVERSITY has been endorsed as an additionally insured party
under the coverage referred to above; and (iii) include a provision that the
coverage shall be primary and shall not participate with nor shall be excess
over any valid and collectable insurance or program of self-insurance carried or
maintained by UNIVERSITY.


(d) UNIVERSITY shall notify LICENSEE in writing of any claim or suit brought
against UNIVERSITY in respect of which UNIVERSITY intends to invoke the
provisions of this Article.  LICENSEE shall keep UNIVERSITY informed on a
current basis of its defense of any claims under this Article. LICENSEE will not
settle any claim against UNIVERSITY without UNIVERSITY’s written consent, where
(a) such settlement would include any admission of liability or admission of
wrong doing on the part of the indemnified party, (b) such settlement would
impose any restriction on UNIVERSITY/indemnified party’s conduct of any of its
activities, or (c) such settlement would not include an unconditional release of
UNIVERSITY/indemnified party from all liability for claims that are the subject
matter of the settled claim.


 
 

--------------------------------------------------------------------------------

 
 
(e) LICENSEE shall indemnify and insure DFCI as referenced in paragraph 10.1 and
Exhibit B herein.




ARTICLE 9.  USE OF NAMES AND TRADEMARKS


9.1               Nothing contained in this Agreement confers any right to use
in advertising, publicity, or other promotional activities any name, trade name,
trademark, or other designation of any party hereto (including contraction,
abbreviation or simulation of any of the foregoing).  Unless required by law,
the use by LICENSEE of the name, “The Regents of the University of California”
or the name of any campus of the University of California or DFCI is prohibited,
without the express written consent of UNIVERSITY and/or DFCI as applicable.


9.2               LICENSORS may disclose to the Inventors the terms and
conditions of this Agreement upon their request.  If such disclosure is made,
LICENSORS shall request the Inventors not disclose such terms and conditions to
others.


9.3               LICENSORS may acknowledge the existence of this Agreement and
the extent of the grant in Article 2 to third parties, but LICENSORS shall not
disclose the financial terms of this Agreement to third parties, except where
LICENSORS are required by law to do so, such as under the California Public
Records Act. LICENSEE hereby grants permission for UNIVERSITY (including
UCSD)  and DFCI to include LICENSEE’s name and a link to LICENSEE’s website in
UNIVERSITY’s, UCSD’s and DFCI’s annual reports and on UNIVERSITY’s (including
UCSD’s) and/or DFCI’s websites that showcase technology transfer-related
stories.
 




ARTICLE 10.  MISCELLANEOUS PROVISIONS


10.1           DFCI Required Terms.  Under the IIA, DFCI requires certain terms
and conditions for license agreements.  These are attached as Exhibit A and
incorporated into this agreement by reference.


10.2           Correspondence.  Any notice or payment required to be given to
either party under this Agreement shall be deemed to have been properly given
and effective:


                 (a)  on the date of delivery if delivered in person or by
courier service, or


 (b)  five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other party.
 
 
 

--------------------------------------------------------------------------------

 


If sent to LICENSEE:
Adamis Pharmaceuticals, Inc.
2658 Del Mar Heights Road #555; Del Mar, CA  92014
Attention: Dennis Carlo, CEO
                         Phone:  858-401-3984
Fax:  866.893.3622


If sent to UNIVERSITY by mail:
University of California, San Diego
Technology Transfer Office
                9500 Gilman Drive
Mail Code 0910
La Jolla, CA 92093-0910
Attention:  Assistant Vice Chancellor


           If sent to UNIVERSITY by courier:
University of California, San Diego
Technology Transfer Office
10300 North Torrey Pines Road
Torrey Pines Center North, First Floor
La Jolla, CA 92037
Attention:  Assistant Vice Chancellor


If sent to DFCI :
Dana Farber Cancer Institute
Office of Research and Technology Ventures
44 Binney Street - BP304E
Boston, MA 02115
Telephone: (617) 632-2118
Fax: (617) 632-4012
Attn :  Anthony A.  del Campo, MBA


10.3    Secrecy.                                


(a)  “Confidential Information” shall mean information, relating to the
Invention and disclosed by LICENSORS to LICENSEE or by LICENSEE to LICENSORS
during the term of this Agreement, which if disclosed in writing shall be marked
“Confidential”, or if first disclosed otherwise, shall within thirty (30) days
of such disclosure be reduced to writing by the disclosing party and sent to the
receiving party:


 
 

--------------------------------------------------------------------------------

 
 
(b)  LICENSEE shall:


(i) use the Confidential Information for the sole purpose of performing under
the terms of this Agreement;


(ii) safeguard Confidential Information against disclosure to others with the
same degree of care as it exercises with its own data of a similar nature;


(iii) not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound to the receiving party by a like obligation
of confidentiality) without the express written permission of the disclosing
party, except that the receiving party shall not be prevented from using or
disclosing any of the Confidential Information that:


 
(A)
the receiving party can demonstrate by written records was previously known to
it;



 
(B)
is now, or becomes in the future, public knowledge other than through acts or
omissions of the receiving party;

 
 
 
(C)
is lawfully obtained by the receiving party from sources independent of the
disclosing party; or



 
(D)
is required to be disclosed by law or a court of competent jurisdiction; and




 
 (c) The secrecy obligations of the receiving party with respect to Confidential
Information shall continue for a period ending five (5) years from the
termination date of this Agreement.



10.4           Assignability.  This Agreement may be assigned by LICENSORS, but
is personal to LICENSEE and assignable by LICENSEE only with the written consent
of LICENSORS.  Notwithstanding the foregoing, LICENSEE may assign this Agreement
and the rights and obligations contained herein, without the prior written
consent of LICENSORS: (i) to an Affiliate of LICENSEE; or (ii) to any third
party in connection with the sale of all or part of LICENSEE’s business or
assets relating to this Agreement, provided that LICENSEE notifies UNIVERSITY of
the assignment and the assignee agrees to be bound in writing by the terms and
conditions of this Agreement.  This Agreement will be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
 
 10.5           No Waiver.  No waiver by either party of any breach or default
of any covenant or agreement set forth in this Agreement shall be deemed a
waiver as to any subsequent and/or similar breach or default.
 
 
 

--------------------------------------------------------------------------------

 
 
10.6           Failure to Perform.  In the event of a failure of performance due
under this Agreement and if it becomes necessary for either party to undertake
legal action against the other on account thereof, then the prevailing party
shall be entitled to reasonable attorney’s fees in addition to costs and
necessary disbursements.


10.7           Governing Laws.  THIS AGREEMENT SHALL BE INTERPRETED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, but the scope
and validity of any patent or patent application shall be governed by the
applicable laws of the United States.


10.8           Force Majeure.  A party to this Agreement may be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any catastrophe or other major event beyond its reasonable
control, including, without limitation, war, riot, and insurrection; laws,
proclamations, edicts, ordinances, or regulations; strikes, lockouts, or other
serious labor disputes; and floods, fires, explosions, or other natural
disasters.  When such events have abated, the non-performing party’s obligations
herein shall resume.


10.9           Headings.  The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.


10.10           Entire Agreement.  This Agreement embodies the entire
understanding of the parties and supersedes all previous communications,
representations or understandings, either oral or written, between the parties
relating to the subject matter hereof.


10.11           Amendments.  No amendment or modification of this Agreement
shall be valid or binding on the parties unless made in writing and signed on
behalf of each party.


10.12           Severability.  In the event that any of the provisions contained
in this Agreement is held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Agreement, and this Agreement shall be construed as if
the invalid, illegal, or unenforceable provisions had never been contained in
it.


SIGNATURES ON THE FOLLOWING PAGE

RMM 022411; 2000-051/DFCI
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, UNIVERSITY, DFCI and LICENSEE have executed this Agreement,
in triplicate originals, by their respective and duly authorized officers on the
day and year written.


 
ADAMIS PHARMACEUTICALS, INC.  
 
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA:
           
/s/DAVID J. MARGUGLIO
 
/s/JANE MOORES
David J. Marguglio    Jane Moores, Ph.D. Senior Vice President  
Assistant Vice Chancellor-echnology Transfer
                  Date: April 15, 2011     Date: April 18, 2011

 


DANA-FARBER CANCER INSTITUTE, INC,.
         
/s/ANTHONY DEL CAMPO
  Anthony del Campo, MBA, CLP   VP, Research and Technology Ventures  



Date: April 19, 2011

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DFCI Required Terms and Conditions for Licenses


Indemnification and Defense.


Licensee shall indemnify, defend and hold harmless DFCI and its trustees
officers, medical and professional staff, employees, and agents and their
respective successors, heirs and assigns (the "Indemnitees"), against any
liability, damage, loss or expense (including reasonable attorneys' fees and
expenses of litigation) incurred by or imposed upon the Indemnitees, or any one
of them, in connection with any claims, suits, actions, demands or judgments (a)
arising out of the design, production, manufacture, sale, use in commerce,
lease, or promotion by  Licensee or by a Sublicensee, Affiliate or agent
of  Licensee, or any product, process or service relating to, or developed
pursuant to, this Agreement or (b) arising out of any other activities to be
carried out pursuant to this Agreement.


Licensee's indemnification under clause (a) in the paragraph just above applies
to any liability, damage, loss or expense whether or not it is attributable to
the negligent activities of the Indemnitees.  Licensee's indemnification under
clause (b) in the paragraph just above does not apply to any liability, damage,
loss or expense to the extent that it is attributable to (a) the negligent
activities of the Indemnitees, or (b) the intentional wrongdoing or intentional
misconduct of the Indemnitees.


Licensee shall, at its own expense, provide attorneys reasonably acceptable to
DFCI to defend against any actions brought or filed against any party
indemnified hereunder with respect to the subject of indemnity contained herein,
whether or not such actions are rightfully brought.


If any such action is commenced or claim made or threatened against DFCI or
other Indemnitees as to which Licensee is obligated to indemnify it (them) or
hold it (them) harmless, DFCI or the other Indemnitees shall promptly notify
Licensee of such event. Licensee shall assume the defense of, and may settle,
that part of any such claim or action commenced or made against DFCI (or other
Indemnitees) which relates to Licensee’s indemnification and Licensee may take
such other steps as may be necessary to protect it. Licensee will not be liable
to DFCI or other Indemnitees on account of any settlement of any such claim or
litigation affected without Licensee’s consent.  The right of Licensee to assume
the defense of any action is limited to that part of the action commenced
against DFCI and/or Indemnitees that relates to Licensee’s obligation of
indemnification and holding harmless.


Licensee shall require any Affiliates or Sublicensee(s) to indemnify hold
harmless and defend DFCI under the same terms set forth in the four preceding
paragraphs.


 
 

--------------------------------------------------------------------------------

 


Insurance.


At such time as any product, process or service relating to, or developed
pursuant to, this Agreement is being commercially distributed or sold (other
than for the purpose of obtaining regulatory approvals) by Licensee or by a
Sublicensee, Affiliate or agent of Licensee, Licensee shall, at its sole cost
and expense, procure and maintain policies of commercial general liability
insurance in amounts not less than $2,000,000 per incident and $2,000,000 annual
aggregate and naming the Indemnitees as additional insureds.  Such commercial
general liability insurance must provide (a) product liability coverage and (b)
contractual liability coverage for Licensee's indemnification obligations under
the preceding section of this Agreement.  If Licensee elects to self-insure all
or part of the limits described above (including deductibles or retentions which
are in excess of $250,000 annual aggregate), such self-insurance program must be
acceptable to the DFCI and the DFCI's associated Risk Management
Foundation.  The minimum amounts of insurance coverage required under these
provisions may not be construed to create a limit of Licensee's liability with
respect to its indemnification obligation under these sections of this
Agreement.


Licensee shall provide DFCI with written evidence of such insurance upon request
of DFCI. Licensee shall provide DFCI with written notice at least fifteen (15)
days prior to the cancellation, non-renewal or material change in such
insurance; if Licensee does not obtain replacement insurance providing
comparable coverage within such fifteen (15) day period, DFCI has the right to
terminate this Agreement effective at the end of such fifteen (15) day period
without any notice or additional waiting periods.


Licensee shall maintain such comprehensive general liability insurance beyond
the expiration or termination of this Agreement during (a) the period that any
product, process, or service, relating to, or developed pursuant to, this
Agreement is being commercially distributed or sold (other than for the purpose
of obtaining regulatory approvals) by Licensee or by a Sublicensee, Affiliate or
agent of Licensee and (b) a reasonable period after the period referred to in
the first paragraph above of this section which in no event shall be less than
fifteen (15) years.


Licensee shall require any Affiliates or Sublicensee(s) to maintain insurance in
favor of DFCI and the Indemnitees under the same terms set forth in the first
paragraph of this section.
 